 Case 5:17-cv-02514-JGB-SHK Document 192-12 Filed 09/27/19 Page 1 of 7 Page ID
                                   #:2083

 1                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
 2                              EASTERN DIVISION
 3
 4   RAUL NOVOA, JAIME CAMPOS                      Civil Action No. 5:17-cv-02514-JGB-
     FUENTES, ABDIAZIZ KARIM, and                  SHKx
 5   RAMON MANCIA, individually and
     on behalf of all others similarly situated,
 6
                                                   DECLARATION OF ANDREW
 7                        Plaintiffs,              FREE IN SUPPORT OF
                                                   PLAINTIFFS’ MOTION FOR
 8
                                                   CLASS CERTIFICATION
     v.
 9
     THE GEO GROUP, INC.,
10
                          Defendant.
11
12
13
14          I, R. Andrew Free, declare that the following is true and correct based upon my
15   personal knowledge:
16          1.     I am an attorney for the Plaintiff in the above-captioned action.
17          2.     I am a 2010 graduate of Vanderbilt University Law School, where I was
18   awarded the Bennett Douglas Bell Memorial Prize.
19          3.     I have been practicing law since 2011.
20          4.     During law school, I served as a Community Services Team Intern at
21   Holland & Knight in Washington, D.C., and as a Summer Associate at Winston &
22   Strawn, LLP in San Francisco, California. Following graduation, I began working and
23   eventually assumed the position of Litigation Counsel at Ozment Law in Nashville,
24   Tennessee, which is a boutique immigration and civil rights firm. In September 2013, I
25   founded my own law practice and became Of Counsel to Barrett Johnston Martin &
26   Garrison in Nashville, Tennessee.
27          5.     I am currently Managing Attorney at the Law Office of Andrew Free.
28
29
     DECLARATION OF R. ANDREW FREE                 1                5:17-cv-02514-JGB-SHK
30
31
 Case 5:17-cv-02514-JGB-SHK Document 192-12 Filed 09/27/19 Page 2 of 7 Page ID
                                   #:2084

 1          6.      I was selected as a 2017 SuperLawyers MidSouth Rising Star for the area
 2   of Civil Rights.
 3          7.      My firm and our co-counsel in this litigation are committed to advancing
 4   all costs of this litigation.
 5          8.      I am proficient in Spanish. My Paralegal is a native Spanish speaker.
 6          9.      I have spent roughly 1000 hours over more than five years investigating
 7   the factual and legal bases for the claims in this case, including filing and litigating
 8   Freedom of Information Act (“FOIA”) requests, interviewing current and former
 9   CoreCivic detainees and advocates, and reviewing corporate payroll records issued by
10   CoreCivic.
11          10.     I am currently lead or co-lead class counsel in Menocal v. The GEO Group,
12   Inc., No. 1:14-cv-02887, 113 F. Supp. 3d. 1125 (D. Colo.) and Nwauzor v. The GEO Group,
13   Inc., No. 3:17-cv-05769, 287 F. Supp. 3d. 1158, 2017 WL 6034365 (W.D. Wash.). Each
14   of these cases alleges wage theft, unjust enrichment, and/or forced labor at private civil
15   immigration detention facilities.
16          11.     In addition, I am or was counsel for the following cases in the federal
17   district courts:
18                  a.      Villegas v. Metropolitan Government of Davidson County/Nashville –
19          Davidson County Sheriff’s Office, No. 3:09-cv-00219, 907 F.Supp.2d 907 (M.D. Tenn.
20          2012)
21                  b.      Dionicio v. Allison, No. 3:09-cv-00575 (M.D. Tenn. 2011)
22                  c.      Ramos-Macario v. Jones, No. 3:10-cv-00813, 2011 WL 831678 (M.D.
23          Tenn. 2011)
24                  d.      Tapia-Tovar v. Epley, No. 3:11-cv-00102 (M.D. Tenn.)
25                  e.      Renteria-Villegas v. Metropolitan Government of Nashville & Davidson
26          County, No. 3:11-cv-00218, 796 F.Supp.2d 900 (M.D. Tenn. 2011)
27                  f.      Ozment v. United States Department of Homeland Security, Immigration and
28          Customs Enforcement, No. 3:11-cv-00429 (M.D. Tenn.)
29
     DECLARATION OF R. ANDREW FREE                  2                   5:17-cv-02514-JGB-SHK
30
31
 Case 5:17-cv-02514-JGB-SHK Document 192-12 Filed 09/27/19 Page 3 of 7 Page ID
                                   #:2085

 1                  g.   Cahuec-Castro v. Worsham, No. 3:11-cv-00928 (M.D. Tenn.)
 2                  h.   Escobar v. Gaines, No. 3:11-cv-00994 (M.D. Tenn.)
 3                  i.   Martinez v. Gaines, No. 3:11-cv-01030 (M.D. Tenn.)
 4                  j.   Rios-Quiroz v. Williamson County, Tennessee, No. 3:11-cv-01168 (M.D.
 5         Tenn.)
 6                  k.   Ramirez-Mendoza v. Maury County, Tennessee, No. 1:12-cv-00014 (M.D.
 7         Tenn.)
 8                  l.   United Steelworkers of America, Local Union 9426 v. Metropolitan
 9         Government of Nashville, Davidson County, Tennessee, No. 3:12-cv-00120 (M.D. Tenn.)
10                  m.   Garcia v. Department of Homeland Security, No. 3:12-cv-00354 (M.D.
11         Tenn.)
12                  n.   Rosenboom v. Contec Construction, LLC, No. 3:12-cv-00494 (M.D.
13         Tenn.)
14                  o.   Santos-Garcia v. Cheatham County, Tennessee, No. 3:12-cv-00826 (M.D.
15         Tenn.)
16                  p.   Patel v. Miller, 3:13-cv-00242 (M.D. Tenn.)
17                  q.   Moore v. Trevecca Nazarene University, No. 3:13-cv-00276 (M.D. Tenn.)
18                  r.   Ramirez-Anzo v. Department of Homeland Security, U.S. Immigration and
19         Customs Enforcement, No. 3:13-cv-00682 (M.D. Tenn.)
20                  s.   Ajualip-Miranda v. United States Department of Homeland Security, U.S.
21         Immigration and Customs Enforcement, No. 3:13-cv-00715 (M.D. Tenn.)
22                  t.   Harrington v. Haslam, No. 3:13-cv-01090 (M.D. Tenn.)
23                  u.   Retana-Correa v. Morris Drywall Systems, Inc., No. 3:13-cv-728 (M.D.
24         La.)
25                  v.   Stevens v. United States Department of Justice, No. 1:13-cv-2780 (N.D.
26         Ill.)
27                  w.   Stevens v. Department of Homeland Security, No. 1:13-cv-3382 (N.D. Ill.)
28                  x.   Stevens v. United States Department of State, No. 1:13-cv-5152 (N.D. Ill.)
29
     DECLARATION OF R. ANDREW FREE                3                   5:17-cv-02514-JGB-SHK
30
31
 Case 5:17-cv-02514-JGB-SHK Document 192-12 Filed 09/27/19 Page 4 of 7 Page ID
                                   #:2086

 1                  y.    Howe v. Aytes, No. 2:14-cv-00077 (M.D. Tenn.)
 2                  z.    Beasley v. Turner, No. 1:14-cv-00148 (M.D. Tenn.)
 3                  aa.   Bentz v. Sumner County, Tennessee, No. 3:14-cv-02300 (M.D. Tenn.)
 4                  bb.   Contreras v. Corsicana Bedding, Inc., No. 4:14-cv-00006-HSM-SKL
 5         (E.D. Tenn.)
 6                  cc.   Pascual v. Corsicana Bedding, Inc., No. 4:14-cv-00008-HSM-SKL (E.D.
 7         Tenn.)
 8                  dd.   Gonzalez v. United States of America, No. 2:14-cv-00696-CJB-JCW
 9         (E.D. La.)
10                  ee.   Stevens v. U.S. Dep’t of Homeland Security, Immigration & Customs
11         Enforcement, No. 1:14-cv-3305 (N.D. Ill.)
12                  ff.   Figueroa-Barajas v. Lund, No. 2:14-cv-1051-SSV-JCW (E.D. La.)
13                  gg.   Ayala-Rosales v. Teal, No. 4:14-cv-00048-HSM-CHS (E.D. Tenn.)
14                  hh.   Stevens v. U.S. Dep’t of Homeland Security, No. 1:14-cv-08133 (N.D. Ill.)
15                  ii.   Quick v. Hamilton County, Tennessee, No. 1:14-cv-00478-CLC-SKL
16         (E.D. Tenn.)
17                  jj.   Medina-Resendiz v. Kaylor, No. 1:15-cv-00086-TRM-CHS (E.D.
18         Tenn.)
19                  kk.   Lopez v. Kaylor, No. 1:15-cv-00202-TRM-CHS (E.D. Tenn.)
20                  ll.   Mehta v. U.S. Department of State, No. 2:15-cv-01533-RSM (W.D.
21         Wash.)
22                  mm. Benjamin v. U.S. Department of State, No. 1:15-cv-00160-ABJ (D.D.C.)
23                  nn.   Koukoulomates v. Kerry, No. 1:15-cv-00384 (D.D.C.)
24                  oo.   Sandoval v. Loy, No. 3:15-cv-00444 (M.D. Tenn.)
25                  pp.   Davis v. Grinder, No. 3:15-cv-00763 (M.D. Tenn.)
26                  qq.   Gutierrez-Cruz v. Lucero, No. 5:15-cv-00631 (W.D. Tex.)
27                  rr.   RAICES, Inc. v. U.S. Immigration and Customs Enforcement, No. 1:15-
28         cv-01318-JEB (D.D.C.)
29
     DECLARATION OF R. ANDREW FREE                 4                   5:17-cv-02514-JGB-SHK
30
31
 Case 5:17-cv-02514-JGB-SHK Document 192-12 Filed 09/27/19 Page 5 of 7 Page ID
                                   #:2087

 1                 ss.    Contreras-Casco v. Lucero, No. 5:15-cv-00716 (W.D. Tex.)
 2                 tt.    Quiroz-Trejo v. Rivera, No. 3:15-cv-01020 (M.D. Tenn.)
 3                 uu.    Melendez de Segovia v. Johnson, No. 1:15-cv-02019 (D.D.C.)
 4                 vv.    Cadet v. Kerry, No. 1:16-cv-00328 (D.D.C.)
 5                 ww.    Doe v. United States of America, No. 3:16-cv-856 (M.D. Tenn.).
 6                 xx.    American-Arab Anti-Discrimination Committee v. U.S. Customs and Border
 7          Protection, No. 1:17-cv-00708-CRC (D.D.C.)
 8                 yy.    Stevens v. U.S. Immigration and Customs Enforcement, No. 1:17-cv-2853
 9          (N.D. Ill.)
10                 zz.    Goodman v. Arpaio, 2:16-cv-04388-JJT-MHB (D. Ariz.)
11          12.    Several of these cases are putative class or collective actions, including
12   Menocal v. The GEO Group, Inc., 320 F.R.D. 258 (D. Colo. 2017); Mehta v. U.S. Department
13   of State, No. 2:15-cv-01533-RSM (W.D. Wash.) (putative class of 60,000+ foreign
14   nationals); Pascual v. Corsicana Bedding, Inc. No., 4:14-cv-00008-HSM-SKL (E.D. Tenn.)
15   (certified collective action of 80+ workers, predominantly non-English speakers);
16   Ramirez-Mendoza v. Maury County, Tennessee, No. 1:12-cv-00014 (E.D. Tenn.) (putative
17   class of unlawfully held non-citizen detainees); and Retana-Correa v. Morris Drywall Systems,
18   No. 3:13-cv-728 (M.D. La.).
19          13.    Some of these cases were certified as 29 U.S.C. § 216(b) collective actions.
20   See Pascual v. Corsicana Bedding, Inc. No., 4:14-cv-00008-HSM-SKL (E.D. Tenn.); Retana-
21   Correa v. Morris Drywall Systems, No. 3:13-cv-728 (M.D. La.).
22          14.    A substantial portion of my district court litigation experience involves
23   exposing or remedying unlawful treatment by government officials or their agents of
24   suspected non-citizens in various forms of custody or immigration detention, or requests
25   for records relating thereto. A substantial portion of the remainder of these cases
26   involves federal and/or state labor claims on behalf of immigrant workers.
27          15.    As part of my representation of clients in Freedom of Information Act
28   lawsuits and damages actions under Bivens and the Federal Tort Claims Act, I have
29
     DECLARATION OF R. ANDREW FREE                5                   5:17-cv-02514-JGB-SHK
30
31
 Case 5:17-cv-02514-JGB-SHK Document 192-12 Filed 09/27/19 Page 6 of 7 Page ID
                                   #:2088

 1   become uniquely familiar with the agreements, policies, procedures, regulations, and
 2   general legal regimes governing noncitizens in ICE detention, and the conditions under
 3   which they are forced to perform labor. See, e.g., Stevens v. U.S. Dept. of Homeland Security
 4   – U.S. Immigration and Customs Enforcement, No. 1:14-cv-3305 (N.D. Ill.) (demanding
 5   agency records regarding the Voluntary Work Program, grievances by detainees involved
 6   in the program, and policy and procedure guidance from the agency regarding the
 7   program’s function). Through these cases, I have amassed and reviewed tens of
 8   thousands of pages of primary source documents relating to ICE detention, private
 9   prison contracting, and the work detainees and others perform in ICE facilities.
10          16.    In addition to my federal district court practice, I have represented or
11   advised hundreds of individuals in various stages of deportation proceedings and civil
12   immigration proceedings. This experience includes extensive representation of
13   individuals detained at privately-run immigration facilities across the United States.
14          17.    I am a frequent speaker and presenter at bar and professional training
15   events such as the American Immigration Lawyers Association and the National
16   Immigration Project of the National Lawyers Guild. I previously served as Co-Chair of
17   the Committee on the Rights of Immigrants, within the Individual Rights and
18   Responsibilities Section of the American Bar Association.
19          18.    Through direct interviews with these clients regarding the conditions of
20   their confinement and analysis of documents from The GEO Group, Inc. and ICE, I
21   have become intimately familiar with the processes, procedures, and practices
22   surrounding the detainee work program and forced labor programs at GEO facilities in
23   California and in other locations.
24          19.    I have also consulted with, represented, and advised former employees of
25   private prison corporations in employment-related matters.
26          20.    I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the
27   foregoing is true and correct to the best of my knowledge.
28
29
     DECLARATION OF R. ANDREW FREE                6                   5:17-cv-02514-JGB-SHK
30
31
 Case 5:17-cv-02514-JGB-SHK Document 192-12 Filed 09/27/19 Page 7 of 7 Page ID
                                   #:2089

 1
 2
 3   Dated:      September 18, 2019           /s/ R. Andrew Free
 4                                            R. Andrew Free (Admitted pro hac vice)
                                              State of Tennessee Bar # 030513
 5                                            LAW OFFICE OF R. ANDREW
 6                                            FREE
                                              P.O. Box 90568
 7                                            Nashville, TN 37209
 8                                            Telephone: (844) 321-3221
                                              Facsimile: (615) 829-8959
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
     DECLARATION OF R. ANDREW FREE        7                  5:17-cv-02514-JGB-SHK
30
31
